Title: From George Washington to Thomas Marshall, 2 January 1796
From: Washington, George
To: Marshall, Thomas


          
            Dear Sir,
            Philadelphia 2nd Jany 1796
          
          Your favor of the 12th of August came safe to hand, and I thank you for discharging the taxes of my land, in Hardin County. Your draught on me shall be paid at sight; the order has not yet been presented.
          As setlers are removing fast (according to yours, & others information) towards Green River and among them, my nephew, Major George Lewis; I have determined to postpone the sale of my land on Rough creek of that River, until he gets fixed there; and can obtain such a price, as he will be restricted to. I am not less obliged to you however, for your endeavours to dispose of it; & for the enquires you have directed to be made, relative to the quality, of the land and other properties thereof: which when recd I wou’d thank you for communicating to me; With very great esteem & regard I am dear Sir Your obliged & Obt Servt
          
            Go: Washington
          
        